In an action to recover damages for personal injuries, the defendant Sea Cliff Woodshop, Inc., appeals from a judgment of the Supreme Court, Queens County (Gavrin, J.), entered November 16, 1999, which, upon a jury verdict awarding the plaintiff $500,000 for past pain and suffering, $550,000 for future pain and suffering, and $100,000 for vocational rehabilitation, is in favor of the plaintiff and against it.
Ordered that the judgment is affirmed, with costs.
The jury verdict awarding damages is not against the weight of the evidence as it is based upon a fair interpretation of the *627evidence (see, Nicastro v Park, 113 AD2d 129). The damages awarded did not deviate materially from what would be reasonable compensation under the circumstances (see, CPLR 5501 [c]; Harris v New York City Health & Hosps. Corp., 272 AD2d 372; Tuitt v Midwood Auto Rental & Leasing Corp., 269 AD2d 525; Seidner v Unger, 245 AD2d 362).
The appellant’s remaining contention is without merit. Ritter, J. P., Friedmann, H. Miller and Smith, JJ., concur.